Dismissed and Opinion filed October 23, 2003








Dismissed and Opinion filed October 23, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00111-CV
____________
 
SYED ASAD, Appellant
 
V.
 
ARUN BHAGAT, Appellee
 

 
On Appeal from the 333rd District
Court
Harris County, Texas
Trial Court Cause No. 00-48393
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed October 24,
2002.  The clerk=s record was filed on February 7,
2003.  The reporter=s record was not filed.  No brief was filed.
On September 4, 2003, this Court issued an order stating that
unless appellant filed appellant=s brief by October 6, 2003, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b)-(c).
Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM




Judgment rendered and Opinion
filed October 23, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.